DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2020 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 15 December 2020.
Claims 1, 10, 19 have been amended. 
Claims 3-4, 7, 9, 12-13, 16, 18, 24 have been canceled.
Claims 1-2, 5-6, 8, 10-11, 14-15, 17, 19-23 are currently pending and have been examined.
Claims 1-2, 5-6, 8, 10-11, 14-15, 17, 19-23 are rejected.

Response to Arguments	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-2, 5-6, 8, 10-11, 14-15, 17, 19-23 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.        Claims 1-2, 5-6, 8, 10-11, 14-15, 17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alexeev (US 2014/0054367 A1) hereinafter Alexeev, in view of LI (WO 2015/101310) hereinafter LI, in view of Bouse (US 2015/0059003 A1) hereinafter Bouse, in view of Stewart et al. (US 10,318,934 B2) hereinafter Stewart.
Claims 1, 10, 19
Alexeev discloses the following limitations: 
 (Currently Amended) A computer-implemented method for information exchange between devices comprising: acquiring, by a first device associated with a payer in an electronic payment, a first digital object identifier (DOI), the first DOI including identity information associated with a second device associated with a payee in the electronic payment, the identity information associated with the second device comprising device information; (see at least [0041]-[0043] [003] [0007] [0022] [0023] [0045]-[0047] [0051] [0053] [0056].  Alexeev discloses information is exchanged between a mobile communications unit and a vender transaction system.  The vendor transaction system (which is operated by a vendor and includes a point-of-sale terminal at a store – i.e., payee) displays a first graphical representation encoded with a first dataset.  The mobile communications device (which is operated by a customer and includes a mobile phone – i.e., payer) captures an image of the first graphical representation.  The message/first dataset includes billing information, such as a transaction identification number, a vendor identification number, the date, the time, a list of goods sold, and the prices.).
in response to acquiring the first DOI, automatically extracting, by the first device, the identity information associated with the second device included in the first DOI; (see at least [0007] [000046]-[0051] [0053].  Alexeev discloses the mobile communications device decodes the first dataset.).   
responsive to verifying that the second device is authorized to request the electronic payment, generating, by the first device, a second DOI based on the identity information associated with the second device associated with the payee extracted from the first DOI, the second DOI including the identity information associated with the second device associated with the payee, identity information associated with the first device configured to enable verification of the first device by the second device, and service information of the electronic payment; (see at least [0007] [0050] [0053] [0058] [0059] [0047] .  Alexeev discloses the messages are 
displaying, by the first device, the second DOI on a display of the first device, wherein the displayed second DOI is configured to cause the second device associated with the payee to receive the electronic payment  when the displayed second DOI is acquired by the second devic(see at least [0007] [0053] [0054] [0056] [0057] [0051] [0046]-[0050].  Alexeev discloses the mobile communications device displays the second graphical representation.  The vendor transaction system receives the second graphical representation, decodes the second dataset, and processes the second dataset.  The second dataset includes vendor information, customer information, and payment information, such as the customer’s name, credit card account number, and security code.  Next, the message will be transmitted to the transaction processing system to be processed.).
wherein verification of the identity information associated with the second device associated with the  payee included in the second DOI comprises: transmitting, by the second device to a server device, the second DOI; [[and]] (see at least [0007] [0053]-[0054] [0048]-[0050] [0024].  Alexeev discloses messages are authenticated/verified.  After the vendor transaction system receives the second message from the mobile communications device, the message is decoded, 
determining, by the server device, a device identity corresponding to the identity information associated with the second device included in the second DOI is consistent with the identity of the second device transmitting the second DOI to the server device; and (see at least [0046]-[0050] [0024] [0054].  Alexeev discloses the transaction processing system authenticates the merchant information, the customer information, and the payment information.  If the transaction passes the authentication checks, the transaction processing system authorizes the transaction and processes the transaction.).

Alexeev discloses the limitations shown above.  Alexeev fails to specifically disclose the identity information comprises device information.
However, LI discloses the following limitations: 
acquiring, by a first device associated with a payer in an electronic payment, a first digital object identifier (DOI), the first DOI including identity information associated with a second device associated with a payee in the electronic payment, the identity information associated with the second device comprising device information; (see at least [0057] [0058] [0048]-[0055] [0081] [0089] [0128] [0136]-[0140] [0143]-[0146] [0148] [0157].  Note: “second terminal” in LI is the “first device” in the instant application; “first terminal” in LI is the “second device” in the instant application. 
responsive to verifying that the second device is authorized to request  electronic payment, generating, by the first device, a second DOI based on the identity information associated with the second device associated with the payee extracted from the first DOI, the second DOI including the identity information associated with the second device associated with the payee, identity information associated with the first device configured to enable verification of the first device by the second device, and service information of the electronic payment; (see at least [0067] [0059] [0157] [0049] [0076] [0072] [0094]-[0100] [0148] [0163] [0164] [0169]-[0185].  Note: “second terminal” in LI is the “first device” in the instant application; “first terminal” in LI is the “second device” in the instant application.  Li discloses authenticating the identification information from the first terminal.  Afterwards, a second terminal generates a service processing request (i.e., service DOI), which includes the identity information of the second terminal and payment information. Further, Li discloses the service processing request also includes verifying and authenticating the second identity information of the second terminal.).
and after verification of the identity information associated with the second device associated with the payee included in the second DOI (see at least  [0049] [0067] [0068] [0099] [0100] [0148] [0157] [0163] [0164] [0169]-[0185].  Note: “second terminal” in LI is the “first device” in the instant application; “first terminal” in LI is the “second device” in the instant application.  LI discloses the service processing request includes the second identity information of the second terminal, the first identity information of the first terminal, and the service transaction information.).
determining, by the server device, whether the identity information associated with the second device included in the second DOI is consistent with information of the second device transmitting the second DOI to the server device; (see Note: “second terminal” in LI is the “first device” in the instant application; “first terminal” in LI is the “second device” in the instant application.  LI discloses before the server can process the request, the first identity information and the second identity information must be verified.  The verification method can be completed based on the corresponding digital certificate or dynamic token.  The dynamic token will include first identity information and second identity information to allow the server to determine that the identity information associated with the first terminal included in the second DOI is consistent with the identity of the first terminal transmitting the DOI to the server device.). 
processing, by the server device, the electronic payment, thereby the second device associated with the payee receives the electronic payment; and (see at least [0128] [140] claim 1.  Li discloses after the verification of the identity informations, the service processing is carried out.  A value/transaction amount is transferred from one account to another account.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information included in the generated messages of Alexeev to incorporate the teachings of LI and specifically disclose the identity information comprises device information because doing so would conveniently and quickly implement secure service processing since the development of computer technology and network technology now allows people to carry out a majority of life-related activities through electronic devices and security is an important part of conducting transactions.  In addition, by generating user tokens (QR codes) instead of requiring a security card or USB shield or another type of additional hardware product, the user saves costs and the system ensures that users will be unable to fail because of not carrying or losing hardware products (see at least LI [0003] [0007] [0032]).



Yet, Bouse discloses the following limitations:	
acquiring, by a first device associated with a payer in an electronic payment, a first digital object identifier (DOI), the first DOI including identity information associated with a second device associated with a payee in the electronic payment, the identity information associated with the second device comprising device information (see at least [0023]-[0047] [0081] [0100] [0142] [0143] [0165] [0179] [0181] [0183].  Bouse discloses a system to determine trustworthiness of participants in a transaction.  The system receives requests to verify both the user and the vendor.  The vendor information may be stored in a database that the authentication engine may access in order to verify the identity of the vendor.). 
in response to acquiring the first DOI, automatically extracting, by the first device, the identity information associated with the second device included in the first DOI;  verifying, by the first device based on the identity information associated with the second device, that the second device is authorized to request the electronic payment; 
responsive to verifying that the second device is authorized to request based on the identity information associated with the second device associated with the payee extracted from the first DOI, the second DOI including the identity information associated with the second device associated with the payee, identity information associated with the first device configured to enable verification of the first device by the second device, and service information of the electronic payment; (see at least [0023]-[0047] [0081] [0100][0142] [0143] [0165] [0179] [0181] [0183].  Bouse discloses an identity management verification system.  The system verifies the identity of both the vendor and the customer to ensure that the transaction is appropriate, valid, and may be processed.). 
wherein verification of the identity information associated with the second device associated with the  payee included in the second DOI comprises: transmitting, by the second device to a server device, the second DOI; [[and]] (see at least [0023]-[0047] [0081] [0100] [0142] [0143] [0165] [0179] [0181] [0183].  Bouse discloses authenticating the identity of a vendor.  The vendor’s information may be stored in a Participant Directory – of businesses that have been verified.  The system will determine the trustworthiness of the participants before allowing the transaction to continue.). 
determining, by the server device, whether the identity information associated with the second device included in the second DOI is consistent with the identity information of the second device transmitting the second DOI to the server device;  (see at least [0023]-[0047] [0081] [0100] [0125] [0165] [0179] [0181] [0183].  Bouse discloses authenticating a transaction by analyzing each user’s identity and ensuring that the business is verified as a business in order to determine trustworthiness for the transaction.  The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the verification/authentication of the identities of Alexeev/LI to incorporate the teachings of Bouse and specifically disclose verifying the second device is authorized to request service processing and verifying the identity of the merchant doing so would allow determine trustworthiness of a transaction.  This ensures the transaction request is being submitted by participants who are verified in order to thwart identity fraud, spoofing, etc. which may potentially hinder the flow of commerce (see at least Bouse [0002] [0003] [0081]).

Alexeev/LI/Bouse disclose the limitations shown above.  Alexeev/LI/Bouse fail to specifically disclose authenticating that a user’s identity and the identity of the payment method to be used to ensure the user is associated with the payment method.
Though, Stewart discloses the following limitations:
determining, by the server device, whether the identity information associated with the second device included in the second DOI is consistent with information of the second device transmitting the second DOI to the server device; (see at least column 2 line 58-column 3 line 28; column 4 line 58-column 5 line 10; column 17 line 40-column 20 line 25. Stewart discloses an electronic payment and authentication system that verifies the authentication of a payer based on a check (i.e., DOI – both are electronic payment methods) that he is submitting in order to complete a transaction.  The invention provides merchants with the ability to verify the identity of a consumer and determine if a check belongs to the consumer and that the consumer is not performing fraud.). 
 in response to determining that the identity information associated with the second device included in the second DOI is consistent with the identity information of the second device transmitting the second DOI, determining, by the server device, that the second device transmitting the second DOI is a legal object operated by the payee and processing, by the server device, the electronic payment, thereby the second device associated with the payee receives the electronic payment; and (see at least column 2 line 58-column 3 line 28; column 4 line 58-column 5 line 10; column 17 line 40-column 20 line 25. Stewart discloses am identify verification module that performs a number of searches comparing identity information on a check (i.e., identity information of a payment device/DOI) to identity information of the user using the check to perform the transaction.  The identity verification module will search drivers license numbers, addresses, names, phone numbers, any number of identity information, during the comparison to ensure fraud is not occurring.  Once it is verified that the check that the user is using does belong to the user, then the transaction will be processed.). 
 in response to determining that the identity information associated with the second device included in the second DOI is not consistent with the identity information of the second device transmitting the second DOI, determining, by the server device, that the second device transmitting the second DOI is operated by an illegal user that pretends to be the payee and refusing, by the server device, processing the electronic payment. (see at least column 17 line 40-column 20 line 25.  Stewart discloses the identity verification module performs a number of searches to uncover inconsistencies in consumer identity data that may indicate fraud.  For example, if a driver’s license number on a check (i.e., second DOI – both are payment methods) and a driver’s license number of the user trying to use the check, then there is an increased likelihood of fraud and the transaction may be declined.). 



Claims 2, 11, 20
Alexeev/LI/Bouse/Stewart disclose the limitations shown above.  Further, Alexeev discloses the following limitations:
 (Previously Presented) The computer-implemented method of claim 1, wherein acquiring, by the first device, the first DOI comprises: scanning, by the first device by using a front-facing camera of the first device, the first DOI that is displayed by the second device.  (see at least Figure 2 [0026] [0007] [0046] [0051] [0053]. Alexeev discloses the point of sale terminal encodes the first message in a barcode, an image of which is displayed on the video display.  Barcode is then received by the mobile communications device: the digital camera captures an image of the barcode.  The digital camera 222 is located on the front of the mobile communication device – above the video display 224 and the keypad or touchscreen 202.).

Claims 3, 4, 7, 9, 12, 13, 16, 18, 24 (Canceled)  
Claims 5, 14, 21
Alexeev/LI/Bouse/Stewart disclose the limitations shown above. LI specifically discloses the identity information includes account information:
 (Previously Presented) The computer-implemented method of claim 1, wherein the identity information associated with the first device includes account information.  (see at least [0067] [0059] [0157] [0049] [0076] [0072] [0094]-[0100] [0148] [0163] [0164] [0169]-[0185].  Note: “second terminal” in LI is the “first device” in the instant application; “first terminal” in LI is the “second device” in the instant application.  Li discloses a second terminal generates a service processing request (i.e., service DOI), which includes the identity information of the second terminal, user information, and user payment information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the information included in the generated messages of Alexeev/LI/Bouse/Stewart to incorporate the teachings of LI and specifically disclose the identity information comprises account information because doing so would conveniently and quickly implement secure service processing since the development of computer technology and network technology now allows people to carry out a majority of life-related activities through electronic devices and security is an important part of conducting transactions.  In addition, by generating user tokens (QR codes) instead of requiring a security card or USB shield or another type of additional hardware product, the user saves costs and the system ensures that users will be unable to fail because of not carrying or losing hardware products (see at least LI [0003] [0007] [0032]).

Claims 6, 15, 22
Alexeev/LI/Bouse/Stewart disclose the limitations shown above.  Further, Alexeev discloses the following limitations:
 (Previously Presented) The computer-implemented method of claim 1, wherein the first DOI comprises at least one of a barcode or a Quick Response (QR) code.   (see at least Figures 2, 11A, 11B; [0007] [0076] [0051] [0062].  Alexeev discloses examples of graphical representations includes barcodes.  The barcode can be a 1-D barcode (UPC) or a 2-D barcode (QR).).

Claims 8, 17, 23
Alexeev/LI/Bouse/Stewart disclose the limitations shown above.  Further, Alexeev discloses the following limitations:
 (Previously Presented) The computer-implemented method of claim 1, wherein the service information is payment information associated with a payment transaction involving the first device and the second device.  (see at least [0046]-[0048] [0053] [0007].  Alexeev discloses after the mobile communication unit receives the first message from the vendor transaction system, a bill displays on the mobile communication unit.  The customer inputs payment information.  Then, the mobile communications device sends a second message encoded in a second barcode back to the vendor transaction system.  The message includes payment information, such as the customer’s name, credit card account number, and security code.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691